DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 depends on Claim 11.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.








Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zenoff (US Pub. 2016/0018978 in IDS).
                Regarding Claims 1 and 14,  Zenoff teaches a visual enhancement system (Paragraph 0212-0213), comprising: a wearable display headset (Paragraph 0091) that includes one or more display modules (Paragraph 0018; 0091; 0221, 0374 in Fig.33 ); and a mobile device communicatively connected with the wearable display headset (Paragraph 0169), wherein the mobile device includes: 
a first screen (2035 in Fig.20; Paragraph 0364), a display detection module configured to detect the one or more display modules and receive display parameters from the wearable display headset (Paragraph 0160-0163), and a content delivery module configured to deliver visual content on the one or more detected display modules in accordance with the display parameters (Paragraph 0369-0374; Fig.33).

                Regarding Claims 2 and 15, Zenoff teaches the visual enhancement system further comprising an input event monitor configured to monitor inputs on the mobile device (Paragraph 0160, 0167).

                Regarding Claim 3, Zenoff teaches the visual enhancement system, wherein the inputs include one or more of tapping on the first screen (Paragraph 0160), clicking on the mobile device (Paragraph 0160), swiping on the first screen on the mobile device (Paragraph 0160, 0167, 0170, 180).

                Regarding Claims 4-6 and 16-18, Zenoff teaches the visual enhancement system further comprising an event controller configured to identify an operation in response to one of the inputs (Paragraph 0167-0170); wherein the event controller is further configured to perform the identified operation on the mobile device (Paragraph 0167-0170); wherein the event controller is further configured to transmit information of the identified operation to the wearable display headset (Paragraph 0374; Fig.33).

                Regarding Claims 7 and 19, Zenoff teaches the visual enhancement system, wherein the wearable display headset includes a processor (2100 in Fig.21; Paragraph 0366) configured to perform the identified operation upon receiving the identified operation (Paragraph 0374; Fig.33).

                Regarding Claim 8, Zenoff teaches the visual enhancement system, wherein the mobile device is communicatively connected to the wearable display headset wirelessly in accordance with one of one or more wireless communication protocols that include Bluetooth and Wi-Fi.  (Paragraph 0366 for Fig.21; Paragraph 0089, 0119, 0352).

                Regarding Claim 9, Zenoff teaches the visual enhancement system, wherein the mobile device is communicatively connected to the wearable display headset via a data cable. (Paragraph 0343, 0352, 0362-0363).

                Regarding Claims 10 and 20, Zenoff teaches the visual enhancement system, wherein the content delivery module is further configured to deliver different visual content respectively to the one or more detected display modules. (Paragraph 0131-0136; 0369-0374).

                Regarding Claim 11, Zenoff teaches the visual enhancement system, wherein the different visual content includes a first view for one of the display modules and a second view for another of the display modules. (Paragraph 0131-0136; 0369-0374).

                Regarding Claim 12, Zenoff teaches the visual enhancement system, wherein the display parameters include resolutions of the one or more display modules. (Paragraph 0313-0319).


                                          Conclusion   
6.        Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

7.       It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).





8.              Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/VIJAY SHANKAR/Primary Examiner, Art Unit 2622